
	

113 HR 1944 : Private Property Rights Protection Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1944
		IN THE SENATE OF THE UNITED STATES
		February 27, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To protect private property rights.
	
	
		1.Short titleThis Act may be cited as the Private Property Rights Protection Act of 2014.
		2.Prohibition on eminent domain abuse by States
			(a)In GeneralNo State or political subdivision of a State shall exercise its power of eminent domain, or allow
			 the exercise of such power by any person or entity to which such power has
			 been delegated, over property to be used for economic development or over
			 property that is used for economic development within 7 years after that
			 exercise, if that State or political subdivision receives Federal economic
			 development funds during any fiscal year in which the property is so used
			 or intended to be used.
			(b)Ineligibility for Federal FundsA violation of subsection (a) by a State or political subdivision shall render such State or
			 political subdivision ineligible for any Federal economic development
			 funds for a period of 2 fiscal years following a final judgment on the
			 merits by a court of competent jurisdiction that such subsection has been
			 violated, and any Federal agency charged with distributing those funds
			 shall withhold them for such 2-year period, and any such funds distributed
			 to such State or political subdivision shall be returned or reimbursed by
			 such State or political subdivision to the appropriate Federal agency or
			 authority of the Federal Government, or component thereof.
			(c)Opportunity To Cure ViolationA State or political subdivision shall not be ineligible for any Federal economic development funds
			 under subsection (b) if such State or political subdivision returns all
			 real property the taking of which was found by a court of competent
			 jurisdiction to have constituted a violation of subsection (a) and
			 replaces any other property destroyed and repairs any other property
			 damaged as a result of such violation. In addition, the State or political
			 subdivision must pay any applicable penalties and interest to reattain
			 eligibility.
			3.Prohibition on eminent domain abuse by the Federal GovernmentThe Federal Government or any authority of the Federal Government shall not exercise its power of
			 eminent domain to be used for economic development.
		4.Private right of action
			(a)Cause of ActionAny:
				(1)owner of private property whose property is subject to eminent domain who suffers injury as a
			 result of a violation of any provision of this Act with respect to that
			 property; or
					(2)any tenant of property that is subject to eminent domain who suffers injury as a result of a
			 violation of any provision of this Act with respect to that property, may
			 bring an action to enforce any provision of this Act in the appropriate
			 Federal or State court. A State shall not be immune under the 11th
			 Amendment to the Constitution of the United States from any such action in
			 a Federal or State court of competent jurisdiction. In such action, the
			 defendant has the burden to show by clear and convincing evidence that the
			 taking is not for economic development. Any such property owner or tenant
			 may also seek an appropriate relief through a preliminary injunction or a
			 temporary restraining order.
					(b)Limitation on Bringing ActionAn action brought by a property owner or tenant under this Act may be brought if the property is
			 used for economic development following the conclusion of any condemnation
			 proceedings condemning the property of such property owner or tenant, but
			 shall not be brought later than seven years following the conclusion of
			 any such proceedings.
			(c)Attorneys’ Fee and Other CostsIn any action or proceeding under this Act, the court shall allow a prevailing plaintiff a
			 reasonable attorneys’ fee as part of the costs, and include expert fees as
			 part of the attorneys’ fee.
			5.Reporting of violations to Attorney General
			(a)Submission of report to attorney generalAny: (1) owner of private property whose property is subject to eminent domain who suffers injury
			 as a result of a violation of any provision of this Act with respect to
			 that property; or (2) any tenant of property that is subject to eminent
			 domain who suffers injury as a result of a violation of any provision of
			 this Act with respect to that property, may report a violation by the
			 Federal Government, any authority of the Federal Government, State, or
			 political subdivision of a State to the Attorney General.
			(b)Investigation by attorney generalUpon receiving a report of an alleged violation, the Attorney General shall conduct an
			 investigation to determine whether a violation exists.
			(c)Notification of violationIf the Attorney General concludes that a violation does exist, then the Attorney General shall
			 notify the Federal Government, authority of the Federal Government, State,
			 or political subdivision of a State that the Attorney General has
			 determined that it is in violation of the Act. The notification shall
			 further provide that the Federal Government, State, or political
			 subdivision of a State has 90 days from the date of the notification to
			 demonstrate to the Attorney General either that: (1) it is not in
			 violation of the Act; or (2) that it has cured its violation by returning
			 all real property the taking of which the Attorney General finds to have
			 constituted a violation of the Act and replacing any other property
			 destroyed and repairing any other property damaged as a result of such
			 violation.
			(d)Attorney general’s bringing of action To enforce actIf, at the end of the 90-day period described in subsection (c), the Attorney General determines
			 that the Federal Government, authority of the Federal Government, State,
			 or political subdivision of a State is still violating the Act or has not
			 cured its violation as described in subsection (c), then the Attorney
			 General will bring an action to enforce the Act unless the property owner
			 or tenant who reported the violation has already brought an action to
			 enforce the Act. In such a case, the Attorney General shall intervene if
			 it determines that intervention is necessary in order to enforce the Act.
			 The Attorney General may file its lawsuit to enforce the Act in the
			 appropriate Federal or State court. A State shall not be immune under the
			 11th Amendment to the Constitution of the United States from any such
			 action in a Federal or State court of competent jurisdiction. In such
			 action, the defendant has the burden to show by clear and convincing
			 evidence that the taking is not for economic development. The Attorney
			 General may seek any appropriate relief through a preliminary injunction
			 or a temporary restraining order.
			(e)Limitation on bringing actionAn action brought by the Attorney General under this Act may be brought if the property is used for
			 economic development following the conclusion of any condemnation
			 proceedings condemning the property of an owner or tenant who reports a
			 violation of the Act to the Attorney General, but shall not be brought
			 later than seven years following the conclusion of any such proceedings.
			(f)Attorneys’ fee and other costsIn any action or proceeding under this Act brought by the Attorney General, the court shall, if the
			 Attorney General is a prevailing plaintiff, award the Attorney General a
			 reasonable attorneys’ fee as part of the costs, and include expert fees as
			 part of the attorneys’ fee.
			6.Notification by Attorney General
			(a)Notification to States and Political Subdivisions
				(1)Not later than 30 days after the enactment of this Act, the Attorney General shall provide to the
			 chief executive officer of each State the text of this Act and a
			 description of the rights of property owners and tenants under this Act.
				(2)Not later than 120 days after the enactment of this Act, the Attorney General shall compile a list
			 of the Federal laws under which Federal economic development funds are
			 distributed. The Attorney General shall compile annual revisions of such
			 list as necessary. Such list and any successive revisions of such list
			 shall be communicated by the Attorney General to the chief executive
			 officer of each State and also made available on the Internet website
			 maintained by the United States Department of Justice for use by the
			 public and by the authorities in each State and political subdivisions of
			 each State empowered to take private property and convert it to public use
			 subject to just compensation for the taking.
				(b)Notification to Property Owners and tenantsNot later than 30 days after the enactment of this Act, the Attorney General shall publish in the
			 Federal Register and make available on the Internet website maintained by
			 the United States Department of Justice a notice containing the text of
			 this Act and a description of the rights of property owners and tenants
			 under this Act.
			7.Reports
			(a)By Attorney GeneralNot later than 1 year after the date of enactment of this Act, and every subsequent year
			 thereafter, the Attorney General shall transmit a report identifying
			 States or political subdivisions that have used eminent domain in
			 violation of this Act to the Chairman and Ranking Member of the Committee
			 on the Judiciary of the House of Representatives and to the Chairman and
			 Ranking Member of the Committee on the Judiciary of the Senate. The report
			 shall—
				(1)identify all private rights of action brought as a result of a State’s or political subdivision’s
			 violation of this Act;
				(2)identify all violations reported by property owners and tenants under section 5(c) of this Act;
				(3)identify the percentage of minority residents compared to the surrounding nonminority residents and
			 the median incomes of those impacted by a violation of this Act;
				(4)identify all lawsuits brought by the Attorney General under section 5(d) of this Act;
				(5)identify all States or political subdivisions that have lost Federal economic development funds as
			 a result of a violation of this Act, as well as describe the type and
			 amount of Federal economic development funds lost in each State or
			 political subdivision and the Agency that is responsible for withholding
			 such funds; and
				(6)discuss all instances in which a State or political subdivision has cured a violation as described
			 in section 2(c) of this Act.
				(b)Duty of StatesEach State and local authority that is subject to a private right of action under this Act shall
			 have the duty to report to the Attorney General such information with
			 respect to such State and local authorities as the Attorney General needs
			 to make the report required under subsection (a).
			8.Sense of Congress regarding rural America
			(a)FindingsThe Congress finds the following:
				(1)The founders realized the fundamental importance of property rights when they codified the Takings
			 Clause of the Fifth Amendment to the Constitution, which requires that
			 private property shall not be taken for public use, without just compensation.
				(2)Rural lands are unique in that they are not traditionally considered high tax revenue-generating
			 properties for State and local governments. In addition, farmland and
			 forest land owners need to have long-term certainty regarding their
			 property rights in order to make the investment decisions to commit land
			 to these uses.
				(3)Ownership rights in rural land are fundamental building blocks for our Nation’s agriculture
			 industry, which continues to be one of the most important economic sectors
			 of our economy.
				(4)In the wake of the Supreme Court’s decision in Kelo v. City of New London, abuse of eminent domain
			 is a threat to the property rights of all private property owners,
			 including rural land owners.
				(b)Sense of CongressIt is the sense of Congress that the use of eminent domain for the purpose of economic development
			 is a threat to agricultural and other property in rural America and that
			 the Congress should protect the property rights of Americans, including
			 those who reside in rural areas. Property rights are central to liberty in
			 this country and to our economy. The use of eminent domain to take
			 farmland and other rural property for economic development threatens
			 liberty, rural economies, and the economy of the United States. The taking
			 of farmland and rural property will have a direct impact on existing
			 irrigation and reclamation projects. Furthermore, the use of eminent
			 domain to take rural private property for private commercial uses will
			 force increasing numbers of activities from private property onto this
			 Nation’s public lands, including its National forests, National parks and
			 wildlife refuges. This increase can overburden the infrastructure of these
			 lands, reducing the enjoyment of such lands for all citizens. Americans
			 should not have to fear the government’s taking their homes, farms, or
			 businesses to give to other persons. Governments should not abuse the
			 power of eminent domain to force rural property owners from their land in
			 order to develop rural land into industrial and commercial property.
			 Congress has a duty to protect the property rights of rural Americans in
			 the face of eminent domain abuse.
			9.Sense of CongressIt is the policy of the United States to encourage, support, and promote the private ownership of
			 property and to ensure that the constitutional and other legal rights of
			 private property owners are protected by the Federal Government.
		10.Religious and nonprofit organizations
			(a)Prohibition on StatesNo State or political subdivision of a State shall exercise its power of eminent domain, or allow
			 the exercise of such power by any person or entity to which such power has
			 been delegated, over property of a religious or other nonprofit
			 organization by reason of the nonprofit or tax-exempt status of such
			 organization, or any quality related thereto if that State or political
			 subdivision receives Federal economic development funds during any fiscal
			 year in which it does so.
			(b)Ineligibility for Federal FundsA violation of subsection (a) by a State or political subdivision shall render such State or
			 political subdivision ineligible for any Federal economic development
			 funds for a period of 2 fiscal years following a final judgment on the
			 merits by a court of competent jurisdiction that such subsection has been
			 violated, and any Federal agency charged with distributing those funds
			 shall withhold them for such 2-year period, and any such funds distributed
			 to such State or political subdivision shall be returned or reimbursed by
			 such State or political subdivision to the appropriate Federal agency or
			 authority of the Federal Government, or component thereof.
			(c)Prohibition on Federal GovernmentThe Federal Government or any authority of the Federal Government shall not exercise its power of
			 eminent domain over property of a religious or other nonprofit
			 organization by reason of the nonprofit or tax-exempt status of such
			 organization, or any quality related thereto.
			11.Report by Federal agencies on regulations and procedures relating to eminent domainNot later than 180 days after the date of the enactment of this Act, the head of each Executive
			 department and agency shall review all rules, regulations, and procedures
			 and report to the Attorney General on the activities of that department or
			 agency to bring its rules, regulations and procedures into compliance with
			 this Act.
		12.Sense of CongressIt is the sense of Congress that any and all precautions shall be taken by the government to avoid
			 the unfair or unreasonable taking of property away from survivors of
			 Hurricane Katrina who own, were bequeathed, or assigned such property, for
			 economic development purposes or for the private use of others.
		13.Disproportionate impactIf the court determines that a violation of this Act has occurred, and that the violation has a
			 disproportionately high impact on the poor or minorities, the Attorney
			 General shall use reasonable efforts to locate former owners and tenants
			 and inform them of the violation and any remedies they may have.
		14.DefinitionsIn this Act the following definitions apply:
			(1)Economic developmentThe term economic development means taking private property, without the consent of the owner, and conveying or leasing such
			 property from one private person or entity to another private person or
			 entity for commercial enterprise carried on for profit, or to increase tax
			 revenue, tax base, employment, or general economic health, except that
			 such term shall not include—
				(A)conveying private property—
					(i)to public ownership, such as for a road, hospital, airport, or military base;
					(ii)to an entity, such as a common carrier, that makes the property available to the general public as
			 of right, such as a railroad or public facility;
					(iii)for use as a road or other right of way or means, open to the public for transportation, whether
			 free or by toll; and
					(iv)for use as an aqueduct, flood control facility, pipeline, or similar use;
					(B)removing harmful uses of land provided such uses constitute an immediate threat to public health
			 and safety;
				(C)leasing property to a private person or entity that occupies an incidental part of public property
			 or a public facility, such as a retail establishment on the ground floor
			 of a public building;
				(D)acquiring abandoned property;
				(E)clearing defective chains of title;
				(F)taking private property for use by a utility providing electric, natural gas, telecommunication,
			 water, wastewater, or other utility services either directly to the public
			 or indirectly through provision of such services at the wholesale level
			 for resale to the public; and
				(G)redeveloping of a brownfield site as defined in the Small Business Liability Relief and Brownfields
			 Revitalization Act (42 U.S.C. 9601(39)).
				(2)Federal economic development fundsThe term Federal economic development funds means any Federal funds distributed to or through States or political subdivisions of States under
			 Federal laws designed to improve or increase the size of the economies of
			 States or political subdivisions of States.
			(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or
			 any other territory or possession of the United States.
			15.Limitation on statutory constructionNothing in this Act may be construed to supersede, limit, or otherwise affect any provision of the
			 Uniform Relocation Assistance and Real Property Acquisition Policies Act
			 of 1970 (42 U.S.C. 4601 et seq.).
		16.Broad constructionThis Act shall be construed in favor of a broad protection of private property rights, to the
			 maximum extent permitted by the terms of this Act and the Constitution.
		17.Severability and effective date
			(a)SeverabilityThe provisions of this Act are severable. If any provision of this Act, or any application thereof,
			 is found unconstitutional, that finding shall not affect any provision or
			 application of the Act not so adjudicated.
			(b)Effective DateThis Act shall take effect upon the first day of the first fiscal year that begins after the date
			 of the enactment of this Act, but shall not apply to any project for which
			 condemnation proceedings have been initiated prior to the date of
			 enactment.
			
	Passed the House of Representatives February 26, 2014.Karen L. Haas,Clerk
